Exhibit 10.2

Execution Version

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (the “Registration Rights Agreement”), dated
as of August 4, 2020, is entered into by and among Forum Energy Technologies,
Inc., a Delaware corporation (the “Company”), and each of the Persons (as
defined below) party hereto on the date hereof (collectively, the “Initial
Holders”). The Company and the Holders are collectively referred to herein as
the “Parties”.

WHEREAS, in connection with, and in consideration of, the transactions
contemplated by those certain Exchange and Support Agreements, dated as of
July 6, 2020, by and among the Parties, the Initial Holders have requested, and
the Company has agreed to provide, registration rights with respect to the
Registrable Securities (as hereinafter defined) as set forth in this
Registration Rights Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party hereto, the Parties
hereby agree as follows:

1. Definitions. In addition to the terms defined elsewhere in this Registration
Rights Agreement, when used in this Registration Rights Agreement the following
terms shall have the meanings indicated.

“Affiliate” means with respect to a particular Person, any Person Controlling,
Controlled by, or Under Common Control with such Person, and shall also include
any Related Fund of such Person.

“Board” means the board of directors of the Company.

“Business Day” means any day other than a Saturday, a Sunday, or a holiday on
which banks are authorized or required by Law to close in the city of Houston,
Texas.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” has the meaning set forth in the Preamble above.

“Control” (including the correlative terms “Controlling”, “Controlled by” and
“Under Common Control”) means possession, directly or indirectly, of the power
to direct or cause the direction of management or policies (whether through
ownership of securities or any partnership or other ownership interest, by
contract or otherwise) of a Person.

“Convertible Notes” means the Company’s 9.000% Convertible Senior Secured Notes
due 2025 issued pursuant to the Convertible Notes Indenture.

“Convertible Notes Indenture” means the indenture, dated as of the date hereof,
between the Company, the guarantors party thereto and U.S. Bank National
Association, as trustee and collateral agent.

“DDJ” means DDJ Capital Management, LLC, a Massachusetts limited liability
company.



--------------------------------------------------------------------------------

“End of Suspension Notice” has the meaning set forth in Section 4(c)(i) below.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, and the rules and regulations of the SEC promulgated
thereunder.

“Existing Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of October 2, 2017, by and between the Company and Q-GT
(V) Investment Partners, LLC.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Holder” means (a) any Initial Holder until such Initial Holder ceases to own or
hold any Registrable Securities; (b) any Affiliate of such Initial Holder if
such Affiliate owns or holds Registrable Securities and until such Affiliate
ceases to own or hold any Registrable Securities and (c) any owner or holder of
Registrable Securities to whom registration rights conferred by this
Registration Rights Agreement have been transferred in compliance with Section 9
below; provided, however, that a Person shall cease to be a Holder if and when
(i) such Person and its Affiliates collectively own or hold Common Stock,
including Convertible Notes convertible into Common Stock (whether or not such
Convertible Notes are convertible at any particular time in question),
representing less than 10% of the outstanding Common Stock, (ii) such Person and
its Affiliates may dispose of all Registrable Securities then owned or held by
such Person and its Affiliates pursuant to Rule 144 (or any successor rule)
under the Securities Act without restriction (including volume and manner of
sale limitations) and without the need for current public information and
(iii) any legend ordinarily included on restricted securities of the Company has
been removed from the certificates or book-entries evidencing any Registrable
Securities then owned or held by such Person and its Affiliates, and, if the
foregoing clauses (i) through (iii) have been satisfied, the Registrable
Securities owned by such Person shall cease to be Registrable Securities. For
the avoidance of doubt, for purposes of determination of the 10% threshold in
clause (i) above, “Affiliates” shall include all clients, accounts and funds of
an IM (including DDJ and MacKay) that own or hold Common Stock, including
Convertible Notes convertible into Common Stock (whether or not such Convertible
Notes are convertible at any particular time in question).

“IM” has the meaning set forth in Section 4(a) below.

“Indemnified Party” has the meaning set forth in Section 7(c) below.

“Indemnifying Party” has the meaning set forth in Section 7(c) below.

“Initial Holder” has the meaning set forth in the preamble above.

“Inspectors” has the meaning set forth in Section 5(j) below.

“Law” means any applicable constitutional provision, statute, act, code, law,
regulation, rule, ordinance, order, decree, ruling, proclamation, resolution,
judgment, decision, declaration, or interpretative or advisory opinion or letter
of a governmental authority.

“Lock-Up Period” has the meaning set forth in Section 4(a) below.

 

2



--------------------------------------------------------------------------------

“Loss” and “Losses” have the meanings set forth in Section 7(a) below.

“MacKay” means MacKay Shields LLC, a Delaware limited liability company.

“Other Holders” has the meaning set forth in Section 3(c) below.

“Parties” has the meaning set forth in the Preamble above.

“Person” means any natural person, limited liability company, corporation,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank trust company, land trust, business trust, or
other organization, whether or not a legal entity, and any government or agency
or political subdivision thereof.

“Piggyback Takedown” has the meaning set forth in Section 3(a) below.

“Records” has the meaning set forth in Section 5(j) below.

“Registrable Securities” means (i) the Common Stock of the Company held or
beneficially owned by any Holder, including any Common Stock beneficially owned
by such Holder’s Affiliates, and (ii) any Common Stock issuable upon the
conversion of the Convertible Notes; provided, that any Registrable Security
will cease to be a Registrable Security when (a) a registration statement
covering such Registrable Security has become effective, or has been declared
effective by the SEC, and it has been disposed of pursuant to such effective
registration statement (excluding the registration statement with registration
no. 333-239684), or (b) it is sold (excluding transfers or assignments by a
Holder to an Affiliate) pursuant to Rule 144 (or any similar provisions then in
force) under the Securities Act.

“Registration Rights Agreement” has the meaning set forth in the Preamble above.

“Registration Statement” means any registration statement filed hereunder or in
connection with a Piggyback Takedown.

“Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled or managed by (i) such Person, (ii) an
Affiliate of such Person or (iii) the same investment manager, advisor or
subadvisor that controls or manages such Person or an Affiliate of such
investment manager, advisor or subadvisor.

“Requesting Holder” and “Requesting Holders” have the meanings set forth in
Section 2(a) below.

“SEC” means the United States Securities and Exchange Commission, or any other
federal agency at the time administering the Securities Act or the Exchange Act.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the SEC promulgated
thereunder.

“Selling Holder” means a Holder who is selling Registrable Securities pursuant
to a registration statement under the Securities Act.

 

3



--------------------------------------------------------------------------------

“Shelf Registration” means a registration of securities pursuant to a
registration statement filed with the SEC in accordance with and pursuant to
Rule 415 promulgated under the Securities Act (or any successor rule then in
effect).

“Shelf Registration Statement” means a registration statement to permit the
public resale of the Registrable Securities.

“Suspension Notice” has the meaning set forth in Section 4(c)(i) below.

“Underwriter” means in connection with a Piggyback Takedown a securities dealer
which purchases any Registrable Securities as principal and not as part of such
dealer’s market-making activities.

2. Shelf Registration.

(a) Filing. At any time and from time to time, one or more Holders (each such
Holder, a “Requesting Holder” and, collectively, the “Requesting Holders”), may
request that the Company (i) prepare and file, no later than thirty (30) days
after the date of such request, a Shelf Registration Statement on such
appropriate form of the SEC as shall be selected by the Company (provided, that
if the Company is then eligible, it shall file such Registration Statement on
Form S-3) to permit the public resale of all or any portion of the Registrable
Securities requested by such Requesting Holders in accordance with the terms of
the Registration Rights Agreement and (ii) shall use commercially reasonable
efforts to cause such Shelf Registration Statement to be declared effective
under the Securities Act as promptly as practicable, but in no event later than
the date that is thirty (30) days following the filing thereof (or ninety
(90) days following the filing thereof if the SEC notifies the Company that it
will “review” the Shelf Registration Statement) and (iii) shall use commercially
reasonable efforts to cause such Shelf Registration Statement to remain
effective until the earlier of (x) the third anniversary of the date on which
such Shelf Registration becomes effective or (y) the date on which there are no
longer any Registrable Securities.

(b) Additional Selling Stockholders and Additional Registrable Securities.

(i) If at any time the Company proposes to register Registrable Securities for
the account of the Requesting Holders pursuant to Section 2(a), then the Company
shall give, or cause to be given, written notice of such proposed filing to all
other Holders as soon as practicable (but in no event less than thirty (30) days
before the anticipated filing date). Upon the written request of any Holder,
delivered to the Company no later than the fifteenth (15th) Business Day after
the Company’s notice is delivered to such Holder, to register any of its
Registrable Securities, the Company will cause such Registrable Securities to be
included in the Shelf Registration Statement proposed to be filed by the
Company.

(ii) If a Shelf Registration Statement is effective, within ten (10) Business
Days after written request therefor by a Holder of Registrable Securities, the
Company shall file a prospectus supplement or current report on Form 8-K to add
such Holder as a selling stockholder in such Shelf Registration Statement to the
extent permitted under the rules and regulations promulgated by the SEC.

 

4



--------------------------------------------------------------------------------

(iii) The registration rights granted pursuant to the provisions of this
Section 2 shall be in addition to the registration rights granted pursuant to
the provisions of Section 3.

(c) The Company shall not be obligated to file any Shelf Registration Statement
pursuant to this Section 2 within 60 days after (i) the pricing of a primary
underwritten offering of Common Stock by the Company or (ii) the date of
effectiveness of a previous Shelf Registration Statement that is filed pursuant
to this Registration Rights Agreement.

3. Piggyback Takedowns.

(a) Right to Piggyback. Whenever the Company proposes to offer any of its Common
Stock pursuant to a registration statement in an underwritten offering under the
Securities Act for its own account or for the account of any holder of
securities of the Company, other than (i) in connection with registrations on
Form S-4 or S-8 promulgated by the SEC or any successor or similar forms or
(ii) a registration on any form that does not include substantially the same
information as would be required to be included in a registration statement
covering the sale of Registrable Securities (a “Piggyback Takedown”), the
Company shall give prompt written notice to all Holders of Registrable
Securities of its intention to effect such Piggyback Takedown, describing in
reasonable detail the proposed registration (including the number and class of
securities proposed to be registered, the proposed date of filing of such
registration statement, any proposed means of distribution of such securities,
any proposed managing underwriter of such securities and a good faith estimate
by the Company of the range of offering prices of such securities; provided,
that if a Holder notifies the Company in writing that it does not wish to
receive notices of Piggyback Takedowns, the Company will not send such Holder
any such notices. In the case of a Piggyback Takedown that is an underwritten
offering under a shelf registration statement, such notice shall be given not
less than five (5) Business Days prior to the expected date of commencement of
marketing efforts for such Piggyback Takedown. In the case of a Piggyback
Takedown that is an underwritten offering under a registration statement that is
not a shelf registration statement, such notice shall be given not less than
seven (7) Business Days prior to the expected date of filing of such
registration statement. The Company shall, subject to the provisions of
Section 3(b) and Section 3(c) below, include in such Piggyback Takedown, as
applicable, on the same terms and conditions as the securities otherwise being
sold pursuant to such Piggyback Takedown, all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within five (5) Business Days after the Company’s notice is delivered to the
Holders. Notwithstanding anything to the contrary contained herein, the Company
may determine not to proceed with any Piggyback Takedown upon written notice to
the Holders of Registrable Securities requesting to include their Registrable
Securities in such Piggyback Takedown.

(b) Priority on Primary Piggyback Takedowns. If a Piggyback Takedown is an
underwritten primary registration on behalf of the Company, and the managing
underwriters for a Piggyback Takedown advise the Company in writing that in
their reasonable opinion the number of securities requested to be included in
such Piggyback Takedown exceeds the number which can be sold in an orderly
manner in such offering within a price range acceptable to the Company, the
Company shall include in such Piggyback Takedown the number which can be so sold
in the following order of priority: (i) first, the securities the Company
proposes to sell, (ii) second, the securities requested to be included in such
Piggyback Takedown pursuant to the Existing Registration Rights Agreement,
(iii) third, the Registrable Securities requested to be included in such
Piggyback Takedown pursuant to this Registration Rights Agreement and (iv) other
securities requested to be included in such Piggyback Takedown.

 

5



--------------------------------------------------------------------------------

(c) Priority on Secondary Piggyback Takedowns. If a Piggyback Takedown is an
underwritten secondary registration on behalf of holders of the Company’s
securities (“Other Holders”), and the managing underwriters advise the Company
in writing that in their opinion the number of securities requested to be
included in such Piggyback Takedown exceeds the number which can be sold in an
orderly manner in such offering within a price range acceptable to the Other
Holders, the Company shall include in such registration the number which can be
so sold in the following order of priority: (i) first, the securities requested
to be included therein by the Other Holders initiating such registration,
(ii) second, the securities requested to be included in such Piggyback Takedown
pursuant to the Existing Registration Rights Agreement, (iii) third, the
Registrable Securities requested to be included in such Piggyback Takedown
pursuant to this Registration Rights Agreement, (iv) fourth, the securities the
Company proposes to sell, and (v) fifth, other securities requested to be
included in such registration.

(d) Selection of Underwriters. The Company and/or the Other Holders will have
the sole right to select the investment banker(s) and manager(s) for any
Piggyback Takedown.

(e) Confidentiality. Each Holder of Registrable Securities agrees that the fact
that a notice pursuant to this Section 3 has been delivered shall constitute
confidential information and such Holder agrees not to disclose that such notice
has been delivered.

4. Holdback Agreements.

(a) Restrictions on Public Sale by Holder of Registrable Securities. In
connection with any underwritten public offering of equity securities by the
Company or any Holder of Registrable Securities effected pursuant to this
Registration Rights Agreement, each Holder of Registrable Securities agrees,
except with the written consent of the Underwriter managing such offering, not
to effect any public sale or distribution of securities similar to those being
registered in such underwritten public offering or of any securities convertible
into or exchangeable or exercisable for such securities or hedging transactions
relating to the Registrable Securities, including a sale pursuant to Rule 144
under the Securities Act, during the period beginning five (5) days prior to the
expected date of “pricing” of such offering and continuing for a period not to
exceed sixty (60) days from the date of such final prospectus (or prospectus
supplement if the offering is made pursuant to a “shelf” registration statement)
as shall be reasonably requested by the managing Underwriter(s) except as part
of such registration (the “Lock-Up Period”); provided, however, that only a
Holder who sells Registrable Securities in such underwritten public offering
shall be subject to the foregoing restrictions and such restrictions shall only
apply to any such Holder to the extent such restrictions apply on the same terms
to the Company and to the other holders of the Company’s securities that are
participating in such underwritten public offering. If and to the extent
requested by the managing Underwriter(s), each Holder of Registrable Securities
subject to the restrictions of this Section 4(a) agrees to execute an agreement
to the foregoing effect with the Underwriters for such offering on such terms as
the managing Underwriter(s) shall reasonably request (with such modification as
reasonably requested

 

6



--------------------------------------------------------------------------------

by such managing Underwriter(s) to take into consideration then existing rules
of an applicable securities exchange regarding research analyst publications).
Notwithstanding the foregoing, in no event shall any Holder of Registrable
Securities be restricted from effecting any public sale or distribution of
securities pursuant to this Section 4(a) for more than 120 days during any
twelve (12) month period. Anything in this Agreement to the contrary
notwithstanding, any Holder that is an investment manager or investment advisor
of an owner or holder of Registrable Securities (an “IM”) and sells Registrable
Securities of such owner or holder in any underwritten public offering of
securities of the Company shall not be subject to the restrictions of this
Section 4(a) (and shall not be required to execute an agreement with the
Underwriters of such offering) with respect to any Registrable Securities owned
or held by any other owner or holder of Registrable Securities for which such IM
serves as investment manager or investment advisor, in each case, that does not
sell Registrable Securities in such underwritten public offering.

(b) Restrictions on Public Sale by the Company. In connection with any
underwritten public offering of equity securities by any Holder of Registrable
Securities effected pursuant to this Registration Rights Agreement, the Company
agrees not to effect any public sale or distribution of any securities similar
to those being registered, or any securities convertible into or exchangeable or
exercisable for such securities or hedging transactions relating to such
securities, during the Lock-Up Period as shall be reasonably requested by the
managing Underwriter(s) except as part of such registration as permitted hereby.

(c) Use, and Suspension of Use, of Shelf Registration Statement.

(i) If the Company has filed a Shelf Registration Statement and has included
Registrable Securities therein, the Company shall be entitled to suspend (but
not more than an aggregate of sixty (60) days in any twelve (12) month period),
for a reasonable period of time not in excess of twenty (20) days, the offer or
sale of Registrable Securities pursuant to such registration statement by any
Holder of Registrable Securities if (x) the Company or any of its subsidiaries
are engaged in confidential negotiations or other confidential business
activities, disclosure of which would be required under applicable Law if such
registration statement were used (but would not be required if such registration
statement were not used) and the Board determines in good faith that such
disclosure would be materially detrimental to the Company or (y) the Company has
experienced some other material non-public event or is in possession of material
non-public information concerning the Company and the Board determines in good
faith that such disclosure would be materially detrimental to the Company. In
order to suspend the use of the registration statement pursuant to this
Section 4(c), the Company shall promptly, upon determining to seek such
suspension, deliver to the holders of Registrable Securities included in such
registration statement, a certificate signed by the Chief Executive Officer of
the Company stating that the Company is suspending use of such registration
statement pursuant to this Section 4(c) (a “Suspension Notice”). Following the
conclusion of any circumstance resulting in the suspension of a registration
statement hereunder, the Company shall promptly notify each Holder in writing
that it may resume use of the registration statement (an “End of Suspension
Notice”).

 

7



--------------------------------------------------------------------------------

5. Registration Procedures. In connection with its obligations under Section 2
or Section 3, the Company shall:

(a) before filing a registration statement or prospectus or any amendments or
supplements thereto, furnish to all Selling Holders and to one counsel selected
by the Selling Holders, copies of all such documents proposed to be filed and a
reasonable opportunity to review such documents, which documents will be subject
to the review of such counsel;

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for the period set forth
in Section 2(a)(iii) and as may be necessary to (x) comply with the provisions
of the Securities Act with respect to the disposition of all Registrable
Securities covered by such registration statement and (y) not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

(c) furnish, at its expense and as promptly as possible, to each such Selling
Holder such number of copies of such registration statement, each amendment and
supplement thereto (in each case including all exhibits thereto), the prospectus
included in such registration statement (including each preliminary prospectus
and each supplement thereto) and such other documents as such Selling Holder may
reasonably request in order to facilitate the disposition of the Registrable
Securities owned by such Selling Holder;

(d) notify the Selling Holders promptly, and (if requested by any such Person)
confirm such notice in writing, (i) when a prospectus or any prospectus
supplement or post-effective amendment has been filed, and, with respect to a
registration statement or any post-effective amendment, when the same has become
effective under the Securities Act and each applicable state Law, (ii) of the
issuance by the SEC or any other governmental authority of any stop order
suspending the effectiveness of a registration statement or the initiation of
any proceedings for that purpose, (iii) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose, (iv) of the happening of any event which makes any statement made in
such registration statement or related prospectus or any document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in such registration statement,
prospectus or documents so that, in the case of the registration statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, and
(v) of the Company’s determination that a post-effective amendment to a
registration statement would be appropriate;

(e) use its commercially reasonable efforts to comply with all applicable rules
and regulations of the SEC, and make available to holders of its securities, as
soon as reasonably practicable, an earnings statement covering the period of
twelve (12) months, beginning three months after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act;

 

8



--------------------------------------------------------------------------------

(f) use commercially reasonable efforts to obtain the withdrawal of any order
suspending the effectiveness of a registration statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of any of the
Registrable Securities for sale in any jurisdiction, as promptly as practicable;

(g) if applicable, use commercially reasonable efforts to register or qualify
such Registrable Securities as promptly as practicable under such other
securities or blue sky laws of such jurisdictions as any Selling Holder or, in
the case of a Piggyback Takedown, managing Underwriter reasonably (in light of
the intended plan of distribution) requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable such Selling
Holder or managing Underwriter to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such Selling Holder;
provided that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (g), (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction;

(h) use commercially reasonable efforts to cause such Registrable Securities to
be registered with or approved by such other governmental agencies or
authorities, if any, as may be required of the Company to enable the Selling
Holder or Selling Holders thereof to consummate the disposition of such
Registrable Securities;

(i) in the case of a Piggyback Takedown, enter into customary agreements
(including an underwriting agreement in customary form with customary
indemnification provisions) and take such other actions as are reasonably
required or advisable in order to expedite or facilitate the disposition of
Registrable Securities covered by such Piggyback Takedown, including providing
reasonable availability of appropriate members of senior management of the
Company to provide customary due diligence assistance in connection with any
Piggyback Takedown and to participate in customary “road show” presentations in
connection with any Piggyback Takedowns in substantially the same manner as they
would in an underwritten primary registered public offering by the Company of
its Common Stock, after taking into account the reasonable business requirements
of the Company in determining the scheduling and duration of any road show;

(j) in the case of a Piggyback Takedown, make available for inspection by any
Selling Holder, any Underwriter participating in any disposition pursuant to
such registration statement and any attorney, accountant or other professional
retained by any such Selling Holder or Underwriter (collectively, the
“Inspectors”), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any such Inspectors in connection
with such registration statement. Each Selling Holder of such Registrable
Securities agrees that information obtained by it as a result of such
inspections shall be deemed confidential and shall not be used by it as the
basis for any market transactions in the securities of the Company or its
Affiliates unless and until such is made generally available to the public
(other than by such Selling Holder). Each Selling Holder of such Registrable
Securities further agrees that it will, as soon as practicable upon learning
that disclosure of such Records is sought in a court of competent jurisdiction,
give notice to the Company and allow the Company at its expense to undertake
appropriate action to prevent disclosure of the Records deemed confidential;

 

9



--------------------------------------------------------------------------------

(k) in the case of a Piggyback Takedown, use commercially reasonable efforts to
obtain a comfort letter or comfort letters from the Company’s independent public
accountants in customary form and covering such matters of the type customarily
covered by comfort letters as the managing Underwriter(s) reasonably request(s);

(l) otherwise use commercially reasonable efforts to comply with all applicable
rules and regulations of the SEC;

(m) use commercially reasonable efforts to cause all Registrable Securities to
be listed on each securities exchange on which similar securities issued by the
Company are then listed or quoted on any inter-dealer quotation system on which
similar securities issued by the Company are then quoted;

(n) if any event contemplated by Section 5(d)(iv) hereof shall occur, as
promptly as practicable prepare a supplement or amendment or post-effective
amendment to such registration statement or the related prospectus or any
document incorporated therein by reference or promptly file any other required
document so that, as thereafter delivered to the purchasers of the Registrable
Securities, the prospectus will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading; and

(o) in the case of an Piggyback Takedown, cooperate and assist in any filing
required to be made with FINRA and in the performance of any due diligence
investigation by any underwriter, including any “qualified independent
underwriter,” or any Selling Holder.

Notwithstanding anything contained herein to the contrary, the Company hereby
agrees that any registration effected pursuant to this Registration Rights
Agreement that is a “shelf” registration pursuant to Rule 415 under the
Securities Act shall contain all language (including on the prospectus cover
page, the principal stockholders’ chart and the plan of distribution) as may be
reasonably requested by a holder of Registrable Securities. The Company may
require each Selling Holder to promptly furnish in writing to the Company such
information regarding the distribution of the Registrable Securities as it may
from time to time reasonably request and such other information as may be
legally required in connection with such registration. Notwithstanding anything
herein to the contrary, the Company shall have the right to exclude from any
offering the Registrable Securities of any Selling Holder who does not comply
with the provisions of the immediately preceding sentence.

Each Selling Holder agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 5(d)(iv) hereof,
such Selling Holder will forthwith discontinue disposition of Registrable
Securities pursuant to the registration statement covering such Registrable
Securities until such Selling Holder’s receipt of the copies of the supplemented
or amended prospectus contemplated by Section 5(n) hereof, and, if so directed
by the Company, such Selling Holder will deliver to the Company all copies,
other than permanent file copies, then in such Selling Holder’s possession, of
the most recent prospectus covering such Registrable Securities at the time of
receipt of such notice.

 

10



--------------------------------------------------------------------------------

6. Registration Expenses. The Company shall pay the following fees and expenses
in connection with the Company’s performance of or compliance with its
obligations under this Agreement:

(a) all registration and filing fees (including with respect to filings to be
made with FINRA);

(b) fees and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the Registrable Securities);

(c) printing expenses;

(d) internal expenses (including all salaries and expenses of its officers and
employees performing legal or accounting duties);

(e) the fees and expenses incurred in connection with the listing on an exchange
of the Registrable Securities if the Company shall choose, or be required
pursuant to Section 5(m), to list such Registrable Securities;

(f) reasonable fees and disbursements of counsel for the Company and customary
fees and expenses for independent certified public accountants retained by the
Company (including the expenses of any comfort letters requested pursuant to
Section 5(j) hereof);

(g) the reasonable fees and expenses of any special experts retained by the
Company in connection with such registration; and

(h) fees and expenses of any “qualified independent underwriter” or other
independent appraiser participating in any offering pursuant to Rule 2720 of the
FINRA Manual.

In addition, the Company shall pay the reasonable fees and expenses of (A) not
more than one counsel for the Holders that are Affiliates of DDJ in connection
with one (1) Shelf Registration pursuant to Section 2 that covers Registrable
Securities owned or held by such Holders, and (B) not more than one counsel for
the Holders that are Affiliates of MacKay in connection with one (1) Shelf
Registration pursuant to Section 2 that covers Registrable Securities owned or
held by such Holders (including any amendment thereto). Except as set forth in
the immediately preceding sentence and as set forth in clause (b) or (h) above,
the Company shall not have any obligation to pay any underwriting fees,
discounts, or commissions attributable to the sale of Registrable Securities or
any out-of-pocket expenses of the Holders (or the agents who manage their
accounts) or the fees and disbursements of any Underwriter.

 

11



--------------------------------------------------------------------------------

7. Indemnification; Contribution.

(a) Indemnification by the Company. The Company agrees to indemnify and hold
harmless (x) each Holder and its Affiliates and their respective officers,
directors, agents, partners, members, managers, stockholders and employees, and
(y) each Person who controls (within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act) any Holder or any such Affiliate, from
and against any and all losses, claims, damages, liabilities (joint or several),
and expenses (including any legal or other expenses reasonably incurred by it in
connection with investigating, defending or settling any such Loss (as defined
below) (or related actions or proceedings, whether commenced or threatened) as
such expenses are incurred) (each, a “Loss” and, collectively, “Losses”), that
are imposed on, sustained, incurred or suffered by, or asserted against, any
such Person as a result of, arising out of, related to or in connection with,
directly or indirectly, (i) any untrue statement or alleged untrue statement of
a material fact contained in any registration statement or prospectus or in any
amendment or supplement thereto or in any preliminary prospectus, (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, or
(iii) any violation by the Company or any of its agents of any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities laws applicable to the Company and relating to action or inaction
required of the Company in connection with any such registration; except to the
extent (and only to the extent) such Losses arise out of, or are based upon and
in conformity with, any such untrue statement or omission based upon information
furnished in writing to the Company by such Selling Holder or on such Selling
Holder’s behalf expressly for use in any such registration statement,
prospectus, amendment or supplement. The Company also agrees to indemnify any
Underwriters of the Registrable Securities, their officers and directors and
each Person who controls such Underwriters on substantially the same basis as
that of the indemnification of the Selling Holders provided in this
Section 7(a).

(b) Indemnification by Holder of Registrable Securities. Each Selling Holder,
severally and not jointly, agrees to indemnify and hold harmless the Company,
and each Person, if any, who controls the Company within the meaning of either
Section 15 of the Securities Act or Section 20 of the Exchange Act and the
officers, directors, agents and employees of the Company and each such
controlling Person, from and against any and all Losses that are imposed on,
sustained, incurred or suffered by, or asserted against, any such Person as a
result of, arising out of, related to or in connection with, directly or
indirectly, (i) any untrue statement or alleged untrue statement of a material
fact contained in any registration statement or prospectus or in any amendment
or supplement thereto or in any preliminary prospectus, or (ii) any omission or
alleged omission to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading, in each case to the
extent (and only to the extent) such Losses arise out of, or are based upon and
in conformity with, any such untrue statement or omission based upon information
furnished in writing to the Company by such Selling Holder or on such Selling
Holder’s behalf expressly for use in any such registration statement,
prospectus, amendment or supplement. The obligation to indemnify and hold
harmless under this Section 7(b) will be individual and several to each Selling
Holder and a Selling Holder’s aggregate liability under this Registration Rights
Agreement with respect to Losses shall be limited to an amount equal to the
aggregate cash and property received (after deducting the underwriter’s discount
and expenses) by such Selling Holder pursuant to the sale of Registrable
Securities covered by such registration statement or prospectus.

 

12



--------------------------------------------------------------------------------

(c) Conduct of Indemnification Proceedings. If any action or proceeding
(including any governmental investigation) shall be brought or asserted against
any Person entitled to indemnification under Section 7(a) or 7(b) above (an
“Indemnified Party”) in respect of which indemnity may be sought from any Person
who has agreed to provide such indemnification under Section 7(a) or 7(b) above
(an “Indemnifying Party”), the Indemnified Party shall give prompt written
notice to the Indemnifying Party and the Indemnifying Party shall assume the
defense thereof, including the employment of counsel reasonably satisfactory to
such Indemnified Party, and shall assume the payment of all reasonable expenses
of such defense. Such Indemnified Party shall have the right to employ separate
counsel in any such action or proceeding and to participate in the defense
thereof, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) the Indemnifying Party has agreed to pay such
fees and expenses, (ii) the Indemnifying Party fails promptly to assume the
defense of such action or proceeding or fails to employ counsel reasonably
satisfactory to such Indemnified Party or (iii) the named parties to any such
action or proceeding (including any impleaded parties) include both such
Indemnified Party and Indemnifying Party (or an Affiliate of the Indemnifying
Party), and such Indemnified Party shall have been advised by counsel that there
may be one or more legal defenses available to the Indemnified Party that are
different from or additional to those available to the Indemnifying Party, or
there is a conflict of interest on the part of counsel employed by the
Indemnifying Party to represent such Indemnified Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense of such action
or proceeding on behalf of such Indemnified Party). Notwithstanding the
foregoing, the Indemnifying Party shall not, in connection with any such action
or proceeding or separate but substantially similar related actions or
proceedings in the same jurisdiction arising out of the same general allegations
or circumstances, be liable at any time for the fees and expenses of more than
one separate firm of attorneys (together in each case with appropriate local
counsel) for all Indemnified Parties involved in such actions or proceedings.
The Indemnifying Party shall not be liable for any settlement of any such action
or proceeding effected without its written consent (which consent will not be
unreasonably withheld), but if settled with its written consent, or if there be
a final judgment for the plaintiff in any such action or proceeding, the
Indemnifying Party shall indemnify and hold harmless such Indemnified Party from
and against any loss or liability (to the extent stated above) by reason of such
settlement or judgment. The Indemnifying Party shall not consent to entry of any
judgment or enter into any settlement, unless (x) such judgment or settlement
includes an unconditional release, in form and substance reasonably satisfactory
to the Indemnified Party, from all liability in respect of such action or
proceeding, (y) such judgment or settlement provides solely for the payment of
money and does not impose any injunctive or other equitable relief against the
Indemnified Party nor require any admission or acknowledgement of liability or
fault of the Indemnified Party and (z) the Indemnifying Party agrees in writing
to pay such judgment and settlement in full.

(d) Contribution. If the indemnification provided for in this Section 7 is
unavailable to the Indemnified Parties in respect of any Losses referred to
herein, then each Indemnifying Party, in lieu of indemnifying such Indemnified
Parties, shall contribute to the amount paid or payable by such Indemnified
Parties as a result of such Losses as between the Company on the one hand and
each Selling Holder on the other, in such proportion as is appropriate to
reflect the relative fault of the Company and of each Selling Holder in
connection with the statements or omissions which resulted in such Losses, as
well as any other relevant equitable considerations. The relative fault of the
Company on the one hand and of each Selling Holder on the other shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such Person, and such
Persons’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

 

13



--------------------------------------------------------------------------------

The Company and the Selling Holders agree that it would not be just and
equitable if contribution pursuant to this Section 7(d) were determined by any
method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. The amount
paid or payable by an Indemnified Party as a result of the Losses referred to in
the immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such Indemnified Party in connection with investigating or defending any such
action or claim. Notwithstanding the provisions of this Section 7(d), no Selling
Holder shall be required to contribute any amount in excess of the amount by
which the total price at which the Registrable Securities of such Selling Holder
were sold to the public (less any underwriting discounts or commissions) exceeds
the amount of any damages which such Selling Holder has otherwise been required
to pay by reason of such untrue or alleged untrue statement or omission or
alleged omission. No Person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation.

8. Participation in Piggyback Takedown. No Holder may participate in any
Piggyback Takedown hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the Person entitled hereunder to approve such arrangements, but
subject to the other terms of this Registration Rights Agreement (including
Section 4(a)) and (b) completes and executes all questionnaires, powers of
attorney, custody agreements, indemnities, underwriting agreements and other
documents reasonably required under the terms of such underwriting arrangements
and this Registration Rights Agreement.

9. Transfers of Registration Rights. The provisions hereof will inure to the
benefit of and be binding upon the successors and assigns of each of the
Parties. Any Holder may freely assign its rights hereunder in connection with
any sale, transfer, assignment, or other conveyance of Registrable Securities to
any transferee, provided that any such transferee shall not be entitled to
rights pursuant to Section 2 or 3 hereof unless such transferee of registration
rights hereunder agrees to be bound by the terms and conditions hereof and
executes and delivers to the Company an acknowledgment and agreement to such
effect.

10. Rule 144 and Rule 144A; Other Exemptions. With a view to making available to
the Holders of Registrable Securities the benefits of Rule 144 and Rule 144A
promulgated under the Securities Act and other rules and regulations of the SEC
that may at any time permit a Holder of Registrable Securities to sell
securities of the Company to the public without registration, the Company agrees
that it will use commercially reasonable efforts to (i) file in a timely manner
all reports and other documents required, if any, to be filed by it under the
Securities Act and the Exchange Act and the rules and regulations adopted
thereunder and (ii) make available information necessary to comply with Rule 144
and Rule 144A, if available with respect to resales of the Registrable
Securities under the Securities Act, at all times, all to the extent required
from time to time to enable such Holder to sell Registrable Securities without
registration under the Securities Act within the limitation of the exemptions
provided by (x) Rule 144 and Rule 144A promulgated under the Securities Act (if
available with respect to resales of the Registrable Securities), as such rules
may be amended from time to time or (y) any other rules or regulations now
existing or hereafter adopted by the SEC. Upon the reasonable request of any
Holder of Registrable Securities, the Company will deliver to such Holder a
written statement as to whether it has complied with such information
requirements, and, if not, the specific reasons for non-compliance.

 

14



--------------------------------------------------------------------------------

11. Entire Agreement. The foregoing provisions of this Registration Rights
Agreement contain the entire understanding of the Parties respecting the subject
matter hereof and supersede all prior agreements, discussions and understandings
with respect thereto.

12. Miscellaneous.

(a) Construction. All references in this Registration Rights Agreement to
Sections, subsections and other subdivisions refer to the corresponding
Sections, subsections and other subdivisions of or to this Registration Rights
Agreement unless expressly provided otherwise. Titles appearing at the beginning
of any Sections, subsections or other subdivisions of this Registration Rights
Agreement are for convenience only, do not constitute any part of this
Registration Rights Agreement, and shall be disregarded in construing the
language hereof. The words “this Registration Rights Agreement,” “herein,”
“hereby,” “hereunder” and “hereof” and words of similar import refer to this
Registration Rights Agreement as a whole and not to any particular subdivision
unless expressly so limited. The words “this Section” and “this subsection” and
words of similar import refer only to the Section or subsection hereof in which
such words occur. The word “or” is not exclusive, and the word “including” (in
its various forms) shall be deemed in each case to be followed by the words
“without limitation” (regardless of whether such words or similar words actually
appear). Pronouns in masculine, feminine or neuter genders shall be construed to
state and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is not a Business Day, the period in question shall end on the next
succeeding Business Day.

(b) Notice. All notices, requests, waivers, claims, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given, sent, provided, delivered, received or made (i) when delivered if
delivered in person or sent by nationally recognized overnight or second day
courier service, (ii) when sent by electronic mail (“e-mail”) to the party to be
notified, (iii) three (3) Business Days after deposit with a United States post
office if delivered by registered or certified mail (postage prepaid, return
receipt requested), addressed to the party to be notified or (iv) one (1)
Business Day after deposit with a national overnight delivery service, postage
prepaid, addressed to the party to be notified with next-Business Day delivery
guaranteed, in each case to the respective parties as follows:

if to the Company, addressed to:

Forum Energy Technologies, Inc.

10344 Sam Houston Park Drive, Suite 300

Houston, Texas 77064

Attention: John Ivascu

E-mail: john.ivascu@f-e-t.com

 

15



--------------------------------------------------------------------------------

with a copy to:

Kirkland & Ellis LLP 609 Main Street

Houston, Texas 77002

Attention: Julian Seiguer; Bryan Flannery

E-mail: julian.seiguer@kirkland.com

bryan.flannery@kirkland.com

if to any Holder, addressed to:

the address or e-mail address set forth for such Holder at the address or e-mail
address shown for it beside its signature (or, in the case of any Holder that
becomes a party hereto after the date hereof, the address or e-mail address set
forth in the acknowledgement and agreement executed and delivered by such Holder
pursuant to Section 9),

or to such other place and with such other copies as any party hereto may
designate as to itself by written notice to the others in accordance with this
Section 12(b).

(c) No Lock-Up. For the avoidance of doubt and notwithstanding anything
contained in this Registration Rights Agreement, in no event will any officer or
director of the Company be obligated to enter into any lock-up or similar
agreement in connection with any offer or sale effected pursuant to this
Registration Rights Agreement unless (i) such individual owns securities that
are included in such offer and sale or (ii) the managing underwriters advise the
Company that, in their opinion, the failure to do so would preclude the Holders
from effecting a Piggyback Takedown, in which case the Company shall use
commercially reasonable efforts to cause each of its officers and directors as
may be reasonably requested by the managing underwriters to enter into a lock-up
or similar agreement in a form consistent with that used in connection with
prior offerings by the Company (including with respect to permitted exceptions
as to stock options and 10b5-1 trading plans).

(d) Binding Effect. This Registration Rights Agreement is binding on and inures
to the benefit of the Parties and their respective heirs, legal representatives,
successors, and assigns.

(e) Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. THIS
AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REGARD TO ITS CONFLICTS OF LAW DOCTRINE. THE COMPANY
AND EACH HOLDER HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE DELAWARE
COURT OF CHANCERY AND ANY STATE APPELLATE COURT THEREFROM WITHIN THE STATE OF
DELAWARE (UNLESS THE DELAWARE COURT OF CHANCERY SHALL DECLINE TO ACCEPT
JURISDICTION OVER A PARTICULAR MATTER, IN WHICH CASE, OF ANY DELAWARE STATE OR
FEDERAL COURT WITHIN THE STATE OF DELAWARE), AND ANY JUDICIAL PROCEEDING BROUGHT
AGAINST THE COMPANY OR ANY HOLDER WITH RESPECT TO ANY DISPUTE ARISING OUT OF
THIS AGREEMENT OR ANY

 

16



--------------------------------------------------------------------------------

MATTER RELATED HERETO SHALL BE BROUGHT ONLY IN SUCH COURTS. THE COMPANY AND EACH
HOLDER HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION IT MAY HAVE OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE COMPANY
AND EACH HOLDER HEREBY CONSENT TO PROCESS BEING SERVED IN ANY SUCH PROCEEDING BY
THE MAILING OF A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID,
TO THE ADDRESS SPECIFIED IN SECTION 12(b), OR IN ANY OTHER MANNER PERMITTED BY
LAW. THE COMPANY AND EACH HOLDER HEREBY KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVE ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING.

(f) Severability. If any provision of this Registration Rights Agreement or the
application thereof to any Person or circumstance is held invalid or
unenforceable to any extent, the remainder of this Registration Rights Agreement
and the application of that provision to other Persons or circumstances shall
not be affected thereby and that provision shall be enforced to the greatest
extent permitted by Law. Furthermore, in lieu of each such invalid or
unenforceable provision, there shall be added automatically as a part of this
Registration Rights Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be legal, valid and enforceable.

(g) Counterparts. This Registration Rights Agreement may be executed in any
number of counterparts, including facsimile or PDF signature, with the same
effect as if all signing parties had signed the same document. All counterparts
shall be construed together and constitute the same instrument.

(h) Section Headings. Headings contained in this Registration Rights Agreement
are inserted only as a matter of convenience and in no way define, limit, or
extend the scope or intent of this Registration Rights Agreement or any
provisions hereof.

(i) Cumulative Rights. The rights of the Parties under this Registration Rights
Agreement are cumulative and in addition to all similar and other rights of such
parties under other agreements.

(j) Further Assurances. In connection with this Registration Rights Agreement
and the transactions contemplated hereby, each Party shall execute and deliver
any additional documents and instruments and perform any additional acts that
may be necessary or appropriate to effectuate and perform the provisions of this
Registration Rights Agreement and those transactions.

(k) Amendments and Waivers. The provisions of this Registration Rights Agreement
may only be amended by the written consent of (i) the Company, (ii) the Holders
that hold at least 50% of the Registrable Securities then held by all Holders,
and (iii) the Holders that are, or are Affiliates of, DDJ or MacKay and that
hold more than 66.67% of the Registrable Securities then held by all of such
Holders; provided, however, that any party may give a waiver

 

17



--------------------------------------------------------------------------------

as to itself. No waiver of any terms or conditions of this Agreement shall
operate as a waiver of any other term or condition, nor shall any failure to
enforce any provision hereof operate as a waiver of such provision or of any
other provision hereof. The failure of any party to enforce any provision of
this Agreement shall not be construed as a waiver of such provision and shall
not affect the right of such party thereafter to enforce each provision of this
Agreement in accordance with its terms. The Holders acknowledge and agree that
any Person that becomes a Holder shall have the rights and obligations set forth
in this Registration Rights Agreement and that such Person becoming a Holder
shall be deemed not to be an amendment to this Registration Rights Agreement.

(l) Termination. The provisions of this Registration Rights Agreement, and the
obligations contained herein, shall terminate with respect to any Holder and be
of no further force or effect when all Registrable Securities held by such
Holder no longer constitute Registrable Securities or such Holder ceases to be a
“Holder” as defined herein; provided that the provisions of Section 7 and this
Section 12 of this Registration Rights Agreement shall survive any such
termination.

(m) Removal of Legend. The Company, at its sole cost, shall remove any legend
ordinarily included on restricted securities of the Company (or instruct its
transfer agent to so remove such legend) from the certificates or book-entries
evidencing Registrable Securities if such Common Stock (i) is sold pursuant to
an effective registration statement under the Securities Act, (ii) is sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company) or (iii) is eligible for sale under Rule 144. Each Holder agrees to
provide the Company, its counsel and/or the transfer agent with evidence
reasonably requested by it in order to cause the removal of such legend,
including, as may be appropriate, any information the Company deems necessary to
determine that the legend is no longer required under the Securities Act or
applicable state laws, including a certification that the holder is not an
Affiliate of the Company and regarding the length of time the Common Stock has
been held. Any fees (with respect to the transfer agent, Company counsel or
otherwise) associated with the issuance of any legal opinion required by the
Company’s transfer agent or the removal of such legend shall be borne by the
Company. If a legend is no longer required pursuant to the foregoing, the
Company will use commercially reasonable efforts to, no later than three
(3) Business Days following the delivery by a Holder to the Company or the
transfer agent (with notice to the Company) of a legended certificate or
instrument representing the Common Stock (endorsed or with stock powers
attached, signatures guaranteed, and otherwise in form necessary to affect the
reissuance and/or transfer) and any representation letter or certification as
may be requested by the Company, deliver or cause to be delivered to such Holder
a certificate or instrument (as the case may be) representing such Common Stock
that is free from all restrictive legends.

(n) Remedies; Specific Performance. Any Person having rights under any provision
of this Registration Rights Agreement shall be entitled to enforce such rights
specifically, to recover damages caused by reason of any breach of any provision
of this Registration Rights Agreement and to exercise all other rights existing
in their favor. The Parties agree and acknowledge that money damages would not
be an adequate remedy for any breach of the provisions of this Registration
Rights Agreement and that any party may in its sole discretion apply to any
court of law or equity of competent jurisdiction for specific performance,
injunctive relief and/or other equitable remedies (without posting any bond or
other security) in order to enforce or prevent violation of the provisions of
this Registration Rights Agreement and shall not

 

18



--------------------------------------------------------------------------------

be required to prove irreparable injury to such party or that such party does
not have an adequate remedy at law with respect to any breach of this
Registration Rights Agreement (each of which elements the Parties admit). The
Parties further agree and acknowledge that each and every obligation applicable
to it contained in this Registration Rights Agreement shall be specifically
enforceable against it and hereby waives and agrees not to assert any defenses
against an action for specific performance of their respective obligations
hereunder. The right of specific performance, injunctive relief and other
equitable remedies is an integral part of the transactions contemplated by this
Agreement. All rights and remedies existing under this Registration Rights
Agreement are cumulative to, and not exclusive of, any rights or remedies
available under this Registration Rights Agreement or otherwise.

(Signature Page Follows)

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Registration Rights Agreement
as of the date first written above.

 

FORUM ENERGY TECHNOLOGIES, INC. By:  

/s/ D. Lyle Williams

Name: D. Lyle Williams Title:   Executive Vice President and Chief   Financial
Officer

Signature Page to Registration Rights Agreement



--------------------------------------------------------------------------------

INITIAL HOLDER:

Additional signature pages on file with the Company.

 

Signature Page to Registration Rights Agreement